

United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Performance Cash Award Grant Agreement


United States Steel Corporation, a Delaware Corporation (herein called the
“Corporation”), grants to the employee of the employing company identified below
(the “Participant”) a Performance Cash Award representing the right to receive a
specified amount set forth below:


 
Name of Participant:
 
PARTICIPANT NAME
 




 
 
 
Name of Employing Company
 
(the company recognized by the Corporation
 
on Date Hereof:
 
as employing the Participant)
 




 
 
 
Target Amount:
 
SPECIFY TARGET AMOUNT
 
 
 
 
 
Performance Period:
 
January 1, 2020 through December 31, 2022
 
 
 
 
 
Performance Goals:
 
(See Exhibit A, attached)
 
 
 
 
 
Date of Grant:
 
GRANT DATE





By accepting this Award in any manner and within the time period prescribed by
the Corporation, the Participant agrees that (1) this Performance Cash Award is
granted under and governed by the terms and conditions of the Corporation’s 2016
Omnibus Incentive Compensation Plan, as amended from time to time (the “Plan”),
and the provisions of this Performance Cash Award Grant Agreement, including (i)
the Performance Goals set forth in Exhibit A, (ii) the Terms and Conditions
contained herein, (iii) if applicable to the Participant under Section 11
hereof, the Confidentiality and Proprietary Rights Agreement attached as Exhibit
B and the Non-Competition Agreement attached as Exhibit C, and (iv) the special
provisions for the Participant’s country of residence, if any, attached hereto
as Exhibit D (collectively, the “Agreement”), (2) he or she has reviewed the
Plan and the Agreement in their entirety, and (3) he or she has had an
opportunity to obtain the advice of counsel prior to accepting this Award and
fully understands all provisions of the Plan and the Agreement.


United States Steel Corporation        
            
            
By:_______________________                        
Authorized Officer
                    
Terms and Conditions


1.    Grant of Performance Cash Award: The Performance Period for purposes of
determining whether the Performance Goals have been met shall be the three-year
Performance Period specified herein. The Performance Goals for purposes of
determining whether, and the extent to which, the Performance Cash Award is
earned and payable are set forth in Exhibit A to this Agreement. Subject to the
provisions of this Agreement, the Performance Cash Award shall become payable,
if and to the extent earned, following the Committee’s determination and
certification after the end of the Performance Period, as to whether and the
extent to which the Performance Goals have been achieved; provided that the
Committee retains no discretion to reduce or increase Performance Cash Awards
that become payable as a result of performance measured against the Performance
Goals.


2.    Payment of Award: If and to the extent the Performance Cash Award is
vested, earned and payable, the Corporation shall cause a cash payment to be
made to the Participant in the amount determined by the Committee to be payable
pursuant to paragraph 1 hereof; provided, however, that, pursuant to Section
6.05 of the Plan, the Committee may provide for payment of the Performance Cash
Award in shares of the Corporation’ common stock (“Shares”), or any combination
thereof, as determined by the Committee in its sole discretion. Payment shall be
made following the end of the Performance Period and certification by the
Committee, and in no event more than two and one-half months following the end
of the calendar year in which the Performance Period ends, except as otherwise
provided in Section 12.


3.    Transferability: The Participant shall not sell, transfer, assign, pledge
or otherwise encumber or dispose of any portion of the Performance Cash Award
and the right to any payment hereunder, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Performance Cash Award and the
right to any payment hereunder shall have no effect, regardless of whether
voluntary, involuntary, by operation of law or otherwise.


4.    Change in Control: Notwithstanding anything to the contrary stated herein,
in the case of a Change in Control of the Corporation, (a) the Performance
Period shall automatically end on the business day immediately preceding the
closing date of the Change in Control, (b) the actual performance for the
abbreviated Performance Period calculated as set forth below shall be measured
against the established Performance Goals, the performance criteria shall be
deemed satisfied only to the extent the actual performance was achieved (the
“Achieved Performance Cash Award”), and the balance of the Performance Cash
Award, if any, shall be forfeited, and (c) the Achieved Performance Cash Award
shall remain subject to forfeiture until the third anniversary of the Date of
Grant of this Performance Cash Award if the Participant’s employment is
terminated after the Change in Control but before the third anniversary of the
Date of Grant; provided, however, notwithstanding Section 5, (i) if the
Participant’s employment is terminated by the Corporation other than for Cause
or is terminated voluntarily by the Participant for Good Reason in the case of
participants designated as executive management at the time of the Change in
Control (“Executive Management”), within 24 months following a Change in
Control, then, except as otherwise determined by the Corporation if the
Participant is not Executive Management, the Achieved Performance Cash Award
shall not be forfeited upon such Termination; rather, the Achieved Performance
Cash Award shall vest


ROCE Performance Cash Award - February 2020



--------------------------------------------------------------------------------




immediately upon the termination, (ii) if the Participant’s employment is
terminated by reason of death, due to the Participant becoming Disabled, or
following attainment of Normal Retirement Age, then the Achieved Performance
Cash Award shall not be forfeited upon such Termination; rather, the Achieved
Performance Cash Award shall vest immediately upon such Termination; and (iii)
if the Participant’s employment is terminated following attainment of Early
Retirement Age, then a prorated portion of the Achieved Performance Cash Award
will vest, based upon the number of complete months worked during the original
Performance Period in relation to the number of whole months in the original
Performance Period and the remainder shall be forfeited. In calculating the
performance for the abbreviated Performance Period and the Achieved Performance
Cash Award, the ROCE for the year in which the Change in Control occurs shall be
determined as the combination of the ROCE (x) actually achieved through the
business day immediately preceding the closing date of the Change in Control and
(y) measured at target for the period from the Change in Control through the end
of the year in which the Change in Control occurs (applying the target ROCE for
the year pro-rata over the number of whole and partial months remaining in the
year). In the event the Change in Control occurs in the first year of the
Performance Period, the ROCE as so calculated for the year in which the Change
in Control occurs shall be the ROCE for the abbreviated Performance Period. In
the event the Change in Control occurs in the second year of the Performance
Period, the weighted average ROCE shall be calculated for the years in the
abbreviated Performance Period using a weighting of 40% for the actual ROCE
achieved in the first year of the Performance Period and 60% for the ROCE as so
calculated for the year in which the Change in Control occurs. In the event the
Change in Control occurs in the third year of the Performance Period, the
weighted average ROCE shall be calculated for the years in the abbreviated
Performance Period using a weighting of 20% for the actual ROCE achieved in the
first year of the Performance Period, 30% for the actual ROCE achieved in the
second year of the Performance Period, and 50% for the ROCE as so calculated for
the year in which the Change in Control occurs.


5.    Vesting: To vest in this Performance Cash Award, the Participant must
continue as an active employee of an Employing Company during the Performance
Period and through the date on which the Committee certifies whether the
Performance Goal relating to the Performance Period has been achieved, subject
to the following:


(a)
In the event of a Termination of the Participant’s employment due to death or
becoming Disabled, the Performance Cash Award will become vested in accordance
with the following Schedule:



Termination
Vested Parentage
During First Year of Performance Period
0%
During Second Year of Performance Period
50%
During Third Year of Performance Period
100%

 
(b)
The Performance Cash Award will immediately vest upon the Participant’s
attainment of Normal Retirement Age.

(c)
The Performance Cash Award will vest based upon the number of complete months
worked by the Participant during the Performance Period, in the event of a
Participant’s termination of employment during the Performance Period on or
after attainment of Early Retirement Age or under circumstances which would
qualify the Participant for benefits under a severance plan of the Corporation,
including execution of any general release required under the severance plan.

(d)
The Performance Cash Award will be forfeited automatically upon any other
Termination of employment (including but not limited to any voluntary
termination by the Participant or any Termination by the Corporation or the
Employing Company for Cause or without Cause) prior to the date on which the
Committee certifies whether the Performance Goal relating to the Performance
Period has been achieved, such forfeiture being without consideration or without
further action required of the Corporation or Employing Company.



6.    Termination of Employment: Notwithstanding any other terms or conditions
of the Plan or this Agreement to the contrary, in the event of the Participant’s
Termination of employment, regardless of the reason for such Termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any, the Participant’s rights under this Agreement will
terminate effective as of the date that the Participant is no longer actively
employed by an Employing Company and will not be extended by any notice period.
For purposes of the Performance Cash Award, active employment does not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Performance Cash Award.


7.    Recoupment: Notwithstanding anything in the Plan or this Agreement to the
contrary, this Performance Cash Award and any amounts that may be paid or
payable hereunder shall be subject to all recoupment provisions required by law
from time to time. In its sole discretion, the Committee shall have the
authority to amend, waive or apply the terms of any recoupment policies or
provisions not required by law, in whole or in part, to the extent necessary or
advisable to comply with applicable local laws, as determined by the Committee.


8.    Interpretation and Amendments: This Performance Cash Award and any amounts
that may be paid or payable hereunder are subject to, and shall be administered
in accordance with, the provisions of the Plan. No amendment of this Agreement
or the Plan may, without the consent of the Participant, affect the rights of
the Participant under this Award in a materially adverse manner. For purposes of
the foregoing sentence, an amendment that affects the tax treatment of the
Performance Cash Award or that is necessary to comply with applicable laws shall
not be considered as affecting the Participant’s rights in a materially adverse
manner. In the event of a conflict between the Plan and this Agreement, unless
this Agreement specifies otherwise, the Plan shall control. All capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the Plan.


9.    Compliance with Laws: The obligations of the Corporation and the rights of
the Participant are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable laws, whether U.S. origin or
otherwise.


10.    Acceptance of Award: This Award is contingent on the Participant’s
acceptance of the Award in the manner and within the time period established by
the Corporation. The Award shall be forfeited without further action by the
Corporation and shall not be payable if it is not accepted by the Participant in
the manner and within the time period established by the Corporation.




-2-



--------------------------------------------------------------------------------




11. Confidentiality and Non-Competition: If a Participant is employed in the
United States in a position below the rank of Vice President on the Date of
Grant, then the Participant agrees and understands that (a) by accepting this
Award the Participant shall be bound by and subject to the terms of the
Confidentiality and Proprietary Rights Agreement attached to this Agreement and
incorporated herein as Exhibit B and, to the extent permitted by law, the terms
and conditions of the Non-Competition Agreement attached to this Agreement and
incorporated herein as Exhibit C, and (b) notwithstanding any other terms or
conditions of the Plan or this Agreement to the contrary, in addition to any
other remedies available at law, if unvested, the Award will be forfeited
immediately and without further action by the Corporation in the event the
Participant fails to comply with or breaches any of the obligations and
restrictions under Exhibits B or C of this Agreement.


12.    Taxes/Section 409A: The Participant acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding or liability in connection with any aspect of the
Performance Cash Award, including the grant, vesting, or settlement of the
Performance Cash Award (“Tax-Related Items”) is and remains his or her
responsibility and may exceed the amount withheld by the Corporation or the
Employing Company. Furthermore, the Participant acknowledges that the
Corporation and/or the Employing Company (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items; and (b) do not
commit to and are under no obligation to structure the terms of the grant of the
Performance Cash Award or any aspect of the Participant’s participation in the
Plan to reduce or eliminate his or her liability for Tax-Related Items or to
achieve any particular tax result. Further, if the Participant has become
subject to Tax-Related Items in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable event, the Participant acknowledges
that the Corporation and/or the Employing Company (or former Employing Company,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.


Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items of the Corporation and/or the Employing Company.
In this regard, the Participant shall pay any Tax-Related Items directly to the
Corporation or the Employing Company in cash upon request. In addition, the
Participant authorizes the Corporation and/or the Employing Company, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods (to the extent applicable): (1) withholding from Participant’s wages or
other cash compensation paid to Participant by the Corporation and/or the
Employing Company; (2) withholding from cash payable pursuant to this
Performance Cash Award or the proceeds of the sale of Shares that may be issued
upon payment of the Performance Cash Award either through a voluntary sale or
through a mandatory sale arranged by the Corporation (on the Participant’s
behalf pursuant to this authorization) through such means as the Corporation may
determine in its sole discretion (whether through a broker or otherwise); or (3)
withholding in Shares that may be issued upon payment of the Performance Cash
Award. If the Corporation gives the Participant the power to choose the
withholding method, and the Participant does not make a choice, then the
Corporation will at its discretion withhold in Shares as stated in alternative
(3) herein.


To the extent the Performance Cash Award is paid in Shares, to avoid negative
accounting treatment, the Corporation may in its discretion limit withholding of
Shares or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
Corporation withholds at a rate other than the minimum statutory rate, such as
the maximum withholding rate, then the refund of any over-withheld amount shall
be paid in cash and the Participant will have no entitlement to the common stock
equivalent. If the Tax-Related Items are satisfied by withholding in Shares
issuable upon vesting of the Performance Cash Award, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the Performance Cash Award, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. Finally, the
Participant shall pay to the Corporation or the Employing Company any amount of
Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan. The Participant understands that no Shares or
proceeds from the sale of Shares shall be delivered to Participant,
notwithstanding the vesting of the Performance Cash Award, unless and until the
Participant shall have satisfied any obligation for Tax-Related Items with
respect thereto.


Notwithstanding anything in this Section 12 to the contrary, if the Performance
Cash Award is considered nonqualified deferred compensation, the fair market
value of the Shares withheld together with the amount of cash withheld may not
exceed the liability for Tax-Related Items.


It is the intent that the vesting or the payments of this Performance Cash Award
shall either qualify for exemption from or comply with the requirements of
Section 409A of the Code (“Section 409A”), and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of the
Performance Cash Award provided under this Agreement will be exempt from Section
409A and makes no undertaking to preclude Section 409A from applying to the
vesting or settlement of Performance Cash Awards provided under this Agreement.
In the event that any payment to a U.S. taxpayer or Participant otherwise
subject to U.S. taxation, with respect to a Performance Cash Award is considered
to be based upon separation from service, and not compensation the Participant
could receive without separating from service, then such amounts may not be paid
until the first business day of the seventh month following the date of the
Participant’s termination if the Participant is a “specified employee” under
Section 409A of the Code upon his separation from service.


13.    Nature of the Award: Nothing herein shall be construed as giving
Participant any right to be retained in the employ of an Employing Company or
affect any right that the Employing Company may have to terminate the employment
of such Participant. Further, by accepting this Performance Cash Award, the
Participant acknowledges that:


(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by its terms;

(b)
the grant of the Performance Cash Award is voluntary and occasional and does not
create any contractual or other right to receive future Performance Cash Awards,
or benefits in lieu of future Performance Cash Awards, even if Performance Cash
Awards have been granted in the past;

(c)
all decisions with respect to future Performance Cash Award grants, if any, will
be at the sole discretion of the Committee;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the Performance Cash Award and any cash or any Shares that may be paid pursuant
to the Performance Cash Award are extraordinary items which do not constitute
compensation of any kind for services of any kind rendered to the Corporation or
to the Employing Company, and which are outside the scope of the Participant’s
employment contract, if any;

(f)
the Performance Cash Award and any cash or any Shares that may be paid pursuant
to the Performance Cash Award are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
dismissal, redundancy, end-of-service



-3-



--------------------------------------------------------------------------------




payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Corporation or the Employing
Company or any Subsidiary or affiliate of the Corporation;
(g)
the Performance Cash Award and any cash or any Shares that may be paid pursuant
to the Performance Cash Award are not intended to replace any pension rights or
compensation;

(h)
the grant of the Performance Cash Award will not be interpreted to form an
employment contract or relationship with the Corporation, the Employing Company
or any Subsidiary or affiliate of the Corporation;

(i)
the future value of the Shares or the amount of cash that may be paid pursuant
to the Performance Cash Award is unknown, indeterminable and cannot be predicted
with certainty;

(j)
no claim or entitlement to compensation or damages arises from forfeiture of the
Performance Cash Award resulting from termination of the Participant’s
employment by the Corporation or the Employing Company (for any reason whether
or not in breach of applicable labor laws or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the
Performance Cash Award to which the Participant is not otherwise entitled, the
Participant irrevocably agrees never to institute any claim against the
Corporation or the Employing Company, waives his or her ability, if any, to
bring any such claim, and releases the Corporation and the Employing Company
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

(k)
it is the Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares that may be paid pursuant to the vesting of the Performance Cash Award;

(l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Participant’s participation in the Plan or the
Participant’s acquisition or sale of any Shares that may be issued pursuant to
the Performance Cash Award;

(m)
the Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;

(n)
unless otherwise provided in the Plan or by the Corporation in its discretion,
the Performance Cash Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Cash Award or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Corporation; and

(o)
the following provisions apply only if the Participant is providing services
outside the United States:

(i)
the Performance Cash Award and any cash or Shares paid pursuant to the
Performance Cash Award are not part of normal or expected compensation for any
purpose; and

(ii)
the Participant acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Performance Cash Award or any amounts due to the Participant
pursuant to the settlement of the Performance Cash Award or the subsequent sale
of any Shares acquired upon settlement.



14.    Data Privacy:


(a)    The Participant hereby explicitly, unambiguously and voluntarily consents
to the collection, use, disclosure and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other
Performance Cash Award materials (“Data”) by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering, and managing his or her participation in the Plan.


(b)    The Participant understands that any Employing Company and the
Corporation may collect, maintain, process and disclose certain personal
information about him or her, including, but not limited to, his or her name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Performance Cash Awards or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in his or her favor, for the exclusive purpose of implementing,
administering, and managing the Plan.


(c)    The Participant acknowledges that Data will be transferred to any broker
as designated by the Corporation and/or one or more stock plan service
provider(s) selected by the Corporation, which may assist the Corporation with
the implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different, including less stringent, data privacy laws and protections than
his or her country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Corporation and
any other possible recipients that may assist the Corporation (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired upon vesting of the Performance Cash Awards.


(d)    The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Performance Cash Awards, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Participant understands that he or she is providing these consents on a purely
voluntary basis. If the Participant does not consent or if he or she later seeks
to revoke his or her consent, his or her engagement as a service provider with
any Employing Company and the Corporation will not be adversely affected; the
only consequence of refusing or withdrawing his or her consent is that the
Corporation will not be able to grant him or her Performance Cash Awards under
the Plan or administer or maintain Performance Cash Awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan


-4-



--------------------------------------------------------------------------------




(including the right to retain these Performance Cash Awards). The Participant
understands that he or she may contact his or her local human resources
representative for more information on the consequences of his or her refusal to
consent or withdrawal of consent.


15.    Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Corporation intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Corporation. The Participant
consents to the electronic delivery of the Plan documents and the Agreement. The
Participant acknowledges that he or she may receive from the Corporation a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Corporation by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Corporation or any designated third-party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if the Participant has provided an electronic mail address) at
any time by notifying the Corporation of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents.


16.    Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


17.    Language: If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


18.    Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.


19.    Exhibit D: Notwithstanding any provisions in this Agreement, the
Performance Cash Award shall be subject to any special terms and conditions set
forth in Exhibit D to this Agreement for the Participant’s country. Moreover, if
the Participant relocates to one of the countries included in Exhibit D, the
special terms and conditions for such country will apply to the Participant, to
the extent the Corporation determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.


20.    Insider Trading Restrictions/Market Abuse Laws: The Participant
acknowledges that, depending on the Participant's country of residence, the
Participant may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Participant's ability to acquire or sell Shares or
rights to Shares (e.g., Performance Cash Awards) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Corporation (as defined by any applicable laws in the Participant's
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable insider
trading policy maintained by the Corporation. The Participant acknowledges that
it is the Participant's responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.


21.    Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Performance Cash Award and on any cash that may be paid or Shares that may be
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable in order to comply with local law, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


22.    Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.


23.    Waiver: The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.


24.    Definitions: In addition to the capitalized terms defined in the Plan,
the following terms as used herein shall have the following meanings when used
with initial capital letters:


(a)
“Early Retirement Age” shall mean the Participant’s (1) attainment of age 55 and
completion of ten (10) years of service with the Corporation or an Employing
Company, or (2) completion of thirty (30) years of service with the Corporation
or an Employing Company.

(b)
“Normal Retirement Age” shall mean, with respect only to a Participant who is a
U.S. employee and is not a participant in the United States Steel Corporation
Supplemental Pension Program, the later of (1) six (6) months following the Date
of Grant, or (2) the earlier of (i) attainment of age 65, or (ii) attainment or
age 60 and completion of five (5) years of service with the Corporation or an
Employing Company.

(c)
“Termination” shall mean the applicable employee’s termination of employment.
For purposes of this Agreement, (i) for U.S. taxpayers, Termination and words of
similar effect shall be construed consistent with a “separation from service”
under Section 409A of the Code to the extent required by Section 409A of the
Code, and (ii) for non-U.S. taxpayers, Termination and words of similar effect
shall mean that the Participant is no longer actively employed by an Employing
Company, without regard to any notice period (i.e., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any).





    

EXHIBIT A


-5-



--------------------------------------------------------------------------------






Performance Goals for the Performance Period


    
 
 
 
Threshold
Target
Maximum
Performance Goal
U. S. Steel Return on Capital Employed
 
 
 
 
Payment Levels
% of Target
Amount
0%
50%
100%
200%





Payout Calculation. Return on Capital Employed (“ROCE”) determined by the
Committee for the Performance Period shall be weighted 20% for the ROCE achieved
in the first year of the Performance Period, 30% for the ROCE achieved in the
second year of the Performance Period and 50% for the ROCE achieved in the third
year of the Performance Period. Payout shall be based upon a weighted average
Return on Capital Employed (“ROCE”), as provided in the chart above over the
Performance Period.
(a)
Interpolation will be used to determine actual awards for performance that
correlates to an award between threshold and target or target and maximum award
levels.

(b)
In calculating the dollar value to be awarded, the Corporation’s annual ROCE for
each year of the Performance Period shall be rounded to the nearest decimal
place consistent with the number of decimal places approved by the Committee at
the time it set the relevant target, rounding up in the case of 5 or more and
rounding down in the case of 4 or less. The related payout rate also shall be
calculated to the nearest hundredth place using the same rounding procedure.
Additionally, the dollar value awarded shall be rounded to the nearest whole
dollar.

Return on Capital Employed (ROCE). ROCE shall mean, using a weighted average
based on each calendar year of the Performance Period, income or loss from
consolidated worldwide operations (including minority interests), divided by
consolidated worldwide capital employed (including minority interests) expressed
as a percentage.
Income or loss from consolidated worldwide operations (including minority
interests) shall mean income or loss from operations as reported in the
consolidated statement of operations of United States Steel Corporation for each
calendar year of the Performance Period.
Capital employed shall be calculated by using the average of the opening balance
at the commencement of each calendar year of the Performance Period, and the
balances at the end of each quarter during each calendar year of the Performance
Period, of the sum of net fixed assets, inventories, accounts receivable, and
equity method investments, less accounts payable.
For purposes of calculating the weighted average ROCE for the Performance
Period, the ROCE for the first calendar year of the Performance Period shall be
weighted 20%, the ROCE for the second calendar year of the Performance Period
shall be weighted 30%, and the ROCE for the third calendar year of the
Performance Period shall be weighted 50%.    
Adjustments to Return on Capital Employed. For purposes of calculating ROCE for
a calendar year within the Performance Period, the following principles shall
apply: that if income or loss related to an asset is included in the numerator
for any portion of the calendar year within the Performance Period that the
related asset’s capital employed shall be included in the denominator for the
same portion of the calendar year within the Performance Period (and vice versa)
and, similarly, if income or loss related to an asset is excluded from the
numerator for any portion of the calendar year within the Performance Period
that the related asset’s capital employed shall be excluded from the denominator
for the same portion of the calendar year within the Performance Period (and
vice versa). The following adjustment provisions shall be made in determining
ROCE:
(a)
exclude the gain or loss related to a business disposition or divestiture
(whether or not completed during the Performance Period) and all amounts related
to a permanent facility shutdown/closure;

(b)
exclude the gain or loss related to an asset sale not made in the ordinary
course of business;

(c)
exclude all amounts related to long-lived asset impairments;

(d)
exclude all amounts related to an acquisition or startup (defined as the startup
of a previously closed facility or the startup of a new facility);

(e)
exclude all amounts related to workforce reductions and other restructuring
charges;

(f)
except for retiree benefits, exclude amounts not allocated to segments; and

(g)
exclude all amounts related to changes in accounting standards and changes in
law that affect reported results.

provided, however, none of the above adjustments shall be made to the ROCE
calculation to the extent the events or occurrences relating to the adjustments
are recognized and/or contemplated in the Corporation’s Business Plan as
approved by the Committee for the relevant Performance Period;
provided, further, no adjustment pursuant to any adjustment category shall be
made to the extent the total adjustment for such category is less than $10
million;
provided, further, all the above adjustments shall be calculated in accordance
with generally accepted accounting principles at the time of calculation to the
extent the nature of the adjustment is addressed therein;
provided, further, none of the above adjustments shall be made to the extent the
relevant data is not available; and
provided, further, the ROCE calculations, including all adjustments thereto,
shall be determined at the time the Committee makes its award decisions and in
accordance with the reporting requirements applicable to the Corporation’s
reports on Forms 10-K.


-6-



--------------------------------------------------------------------------------




EXHIBIT B


Confidentiality and Proprietary Rights Agreement




This Confidentiality and Proprietary Rights Agreement (“Agreement”) is attached
as Exhibit B to, and incorporated as a part of, the United States Steel
Corporation Performance Cash Award Grant Agreement (“Grant Agreement”) and is
applicable to the Participant named in the Grant Agreement to the extent
provided in Section 11 of the Grant Agreement. For purposes of this Agreement,
United States Steel Corporation and its subsidiaries or affiliates are described
as the “Employer” or “Company”, the Participant named in the Grant Agreement is
described as the “Employee”, and the Employer and the Employee are collectively
referred to herein as the “Parties”.
1.Protection of Confidential Information.
(a)    Confidential Information. The Employee understands and acknowledges that
during the course of employment by the Employer, the Employee will have access
to and learn about non-public, confidential, secret, and proprietary documents,
materials, data, and other information, in tangible and intangible form, of and
relating to the Employer and its businesses and existing and prospective
customers, suppliers, investors, and other associated third parties
(“Confidential Information”).
For purposes of this Agreement, Confidential Information is broadly defined in
the Company policy on Protection of Confidential Information and includes, but
is not limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, transactions, negotiations, know-how, trade secrets, computer
programs, applications, databases, manuals, records, articles, supplier
information, vendor information, financial information, legal information,
marketing information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
developments, internal controls, sales information, algorithms, product plans,
designs, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes and results, specifications,
manufacturing information of the Employer or its businesses or any existing or
prospective customer, supplier, investor, or other associated third party, or of
any other person or entity that has entrusted information to the Employer in
confidence.
Confidential Information shall not include information that is generally
available to and known by the public, provided that such disclosure to the
public is through no direct or indirect fault of the Employee or person(s)
acting on the Employee's behalf.
(b)    Disclosure and Use Restrictions.
i.
Employee agrees:

(A)    to treat all Confidential Information as strictly confidential and to use
such Confidential Information only for the benefit of the Company and as
required by Employee’s job responsibilities;
(B)    not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Employer and, in
any event, not to anyone outside of the direct employ of the Employer except as
required in the performance of any of the Employee's authorized employment
duties to the Employer and only after execution of a confidentiality agreement
(such as a Non-Disclosure Agreement) by the third party with whom Confidential
Information will be shared;
(C)    not to copy any documents, records, files, media, or other resources
containing any Confidential Information, or remove any such documents, records,
files, media, or other resources from the premises or control of the Employer,
except as required in the performance of any of the Employee's authorized
employment duties to the Employer or with the prior consent of an authorized
officer acting on behalf of the Employer in each instance; and
(D)    to return all copies of Confidential Information, and any other property
of Employer, to Employer upon termination of employment.
ii.The Employee understands and acknowledges that the Employee’s obligations
under this Agreement with regard to any particular Confidential Information
shall commence immediately upon his acceptance of the Grant Agreement and shall
continue during and after the termination of Employee’s employment by the
Employer, until such time as such Confidential Information has become public
knowledge other than as a result of the Employee's breach of this Agreement or
breach by those acting in concert with the Employee or on the Employee's behalf.
(c)    Permitted Disclosures. Employee understands that the foregoing
confidentiality provisions do not prohibit Employee from providing truthful
information in good faith to any federal or state governmental agency, entity or
official investigating an alleged violation of federal or state law or
regulation or when Employee makes other disclosures that are protected under the
whistleblower provisions of federal or state law. The Employee acknowledges
receipt of Employer's policy regarding Reports by Employees of Illegal or
Unethical Conduct setting forth Employer's reporting policy for a suspected
violation of law; and the Protection of Confidential Information policy setting
forth permissible disclosure of trade secrets if reporting alleged violations of
law.


-7-



--------------------------------------------------------------------------------




2.Protection of Proprietary Rights.
(a)    Work Product. The Employee acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived, or reduced to practice by the Employee,
individually or jointly with others, during the period of the Employee’s
employment by the Employer, and relating in any way to the business or
contemplated business, research, or development of the Employer and all printed,
physical, and electronic copies, all improvements, rights, and claims related to
the foregoing, and other tangible embodiments thereof (collectively, "Work
Product"), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), patents, and other intellectual property
rights therein arising in any jurisdiction throughout the world and all related
rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions, and
renewals thereof (collectively, "Intellectual Property Rights"), shall be the
sole and exclusive property of the Employer. The Employee further acknowledges
that the Employee has been provided a copy of the U. S. Steel Patent Rules and
the Employee agrees to be bound by and adhere to the U. S. Steel Patent Rules.
(b)    Work Made for Hire; Assignment. The Employee acknowledges that, by reason
of being employed by the Employer at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
"work made for hire" as defined in the Copyright Act of 1976 (17 U.S.C. § 101),
and such copyrights are therefore owned by the Employer. To the extent that the
foregoing does not apply, the Employee hereby irrevocably assigns to the
Employer, for no additional consideration, the Employee's entire right, title
and interest in and to all Work Product and Intellectual Property Rights
therein, including the right to sue, counterclaim, and recover for all past,
present, and future infringement, misappropriation, or dilution thereof, and all
rights corresponding thereto throughout the world.
(c)    Further Assurances; Power of Attorney. During and after the Employee’s
employment, the Employee agrees to reasonably cooperate with the Employer to (i)
apply for, obtain, perfect, and transfer to the Employer the Work Product and
Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (ii) maintain, protect, and enforce the same, including, without
limitation, executing and delivering to the Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments, and other documents and
instruments as shall be requested by the Employer. The Employee hereby
irrevocably grants the Employer power of attorney to execute and deliver any
such documents on the Employee's behalf in the Employee’s name and to do all
other lawfully permitted acts to transfer the Work Product to the Employer and
further the transfer, issuance, prosecution, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Employee
does not promptly cooperate with the Employer's request (without limiting the
rights the Employer shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be impacted by the
Employee's subsequent incapacity.
(d)    Moral Rights. To the extent any copyrights are assigned under this
Agreement, the Employee hereby irrevocably waives, to the extent permitted by
applicable law, any and all claims the Employee may now or hereafter have in any
jurisdiction to all rights of paternity, integrity, disclosure, and withdrawal
and any other rights that may be known as "moral rights" with respect to all
Work Product and all Intellectual Property Rights therein.
(e)    No License. The Employee understands that this Agreement does not, and
shall not be construed to, grant the Employee any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
the Employee by the Employer.
3.Security. The Employee agrees to comply with all Employer security and access
policies and procedures, including but not limited to the Code of Ethical
Business Conduct, the policy on Use and Protection of Company Computer Systems
and Intellectual Property, the policy on Protection of Confidential Information,
and Cyber Security Procedure A026 regarding Acceptable Use of Computing
Resources.
4.CERTIFICATION. BY ACCEPTING THIS AGREEMENT, EMPLOYEE CERTIFIES THAT EMPLOYEE:
(A) HAS NOT AND WILL NOT USE OR DISCLOSE TO THE COMPANY ANY CONFIDENTIAL
INFORMATION AND/OR TRADE SECRETS BELONGING TO OTHERS, INCLUDING ANY PRIOR
EMPLOYERS; (B) WILL NOT USE ANY PRIOR INVENTIONS MADE BY EMPLOYEE AND WHICH THE
COMPANY IS NOT LEGALLY ENTITLED TO LEARN OF OR USE; AND (C) IS NOT SUBJECT TO
ANY PRIOR AGREEMENTS THAT WOULD PREVENT EMPLOYEE FROM FULLY PERFORMING HIS OR
HER DUTIES FOR THE COMPANY.
5.Acknowledgment. Nothing in this Agreement shall alter the at-will status of
the employment relationship between the Employer and the Employee, pursuant to
which either the Employer or the Employee may terminate the employment
relationship at any time, with or without cause, and with or without notice.
6.Remedies. The Employee acknowledges that the Employer's Confidential
Information and the Employer's ability to reserve it for the exclusive knowledge
and use of the Employer is of great competitive importance and commercial value
to the Employer, and that improper use or disclosure of the Confidential
Information by the Employee will cause irreparable harm to the Employer, for
which remedies at law will not be adequate. In the event of a breach or
threatened breach by the Employee of any of the provisions of this Agreement,
the Employee hereby consents and agrees that the Employer shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that monetary damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages, or other available forms of relief.
7.Protections for Affiliates and Subsidiaries. This Agreement is intended to
benefit all Company subsidiaries and affiliates for which Employee performs
services, has customer contact, or about which Employee receives Confidential
Information. Therefore, any subsidiary or affiliate of Employer that may be
adversely affected by a breach may enforce this Agreement regardless of which
entity employs Employee at the time.
8.Successors and Assigns.


-8-



--------------------------------------------------------------------------------




(a)    The Employer may assign this Agreement to any subsidiary or corporate
affiliate, or to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business or assets of the Employer. This Agreement shall inure to the benefit of
the Employer and permitted successors and assigns.
(b)    No Assignment by the Employee. The Employee may not assign this Agreement
or any part hereof. Any purported assignment by the Employee shall be null and
void from the initial date of purported assignment.
9.Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of Pennsylvania without regard to conflicts-of-law
principles.
10.Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Employee and the
Employer pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.
11.Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by a duly authorized officer of the Employer (other
than the Employee). No waiver by either of the Parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the Parties in exercising any
right, power, or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right,
power, or privilege.
12.Severability. If any portion of this Agreement shall be held unenforceable,
the parties agree that a court of competent jurisdiction may modify the
agreement (by adding or removing language) or sever unenforceable provisions in
order to render this Agreement enforceable to the fullest extent permitted by
law.
13.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.





EXHIBIT C


Non-Competition Agreement




This Non-Competition Agreement (“Agreement”) is attached as Exhibit C to, and
incorporated as a part of, the United States Steel Corporation Performance Cash
Award Grant Agreement (“Grant Agreement”) and is applicable to the Participant
named in the Grant Agreement to the extent provided in Section 11 of the Grant
Agreement. For purposes of this Agreement, United States Steel Corporation and
its subsidiaries or affiliates are described as the “Employer” or “Company”, the
Participant named in the Grant Agreement is described as the “Employee”, “me” or
“I”, and the Employer and the Employee are collectively referred to herein as
the “Parties”.
1.     Definitions.


(a)
“Competing Products” means products or services sold by the Company, or any
prospective product or service the Company took steps to develop for which I had
any responsibility during the 24 months preceding the termination of my
employment.



(b)
“Restricted Territory” means the geographic territory (i) within sixty miles of
the area in which I worked or (ii) over which I had responsibility or (iii) that
the nature and scope of my duties could have affected, during the 24 months
preceding the termination of my employment, whichever is greatest.  Restricted
territory may be national or global depending on the nature of my duties and the
knowledge acquired in the performance of those duties.  



2.
Non-Competition. During my employment and for 12 months after termination of my
employment for any reason, I will not directly or indirectly, on behalf of
myself or in conjunction with any other person or entity:



(a)
own any business (other than less than 5% ownership in a publicly traded
company) that sells Competing Products in the Restricted Territory; or



(b)
work in the Restricted Territory for any person or entity that sells Competing
Products, in any role.



3.
Non-Solicitation of Customers & Employees. During my employment and for 12
months after termination of my employment, I will not directly or indirectly, on
behalf of myself or in conjunction with any other person or entity:



(a)
solicit or accept business from any customer or prospective customer of the
Company with whom I had contact during the last 24 months of my employment, for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company; or





-9-



--------------------------------------------------------------------------------




(b)
solicit or hire any employee or independent contractor of the Company, who
worked for the Company during the 6 months preceding termination of my
employment, to work for me or my new employer.



For purposes of this section, solicit means:


(a)
Any comments, conduct or activity that would influence a customer’s decision to
continue doing business with the Company, regardless of who initiates contact;
and/or



(b)
Any comments, conduct or activity that would influence an employee’s decision to
resign his employment with the Company or accept employment with my new company,
regardless of who initiates contact.



4.
Acknowledgment. Nothing in this Agreement shall alter the at-will status of the
employment relationship between the Employer and the Employee, pursuant to which
either the Employer or the Employee may terminate the employment relationship at
any time, with or without cause, and with or without notice.

5.
Change of Position. If the Employer changes Employee’s position or title with
the Employer, or transfers Employee from one affiliate to another, this
Agreement and Employee’s obligations hereunder will remain in force.

6.
Protections for Affiliates and Subsidiaries. This Agreement is intended to
benefit all Company subsidiaries and affiliates for which Employee performs
services, has customer contact, or about which Employee receives Confidential
Information. Therefore, any subsidiary or affiliate of Employer that may be
adversely affected by a breach may enforce this Agreement regardless of which
entity employs Employee at the time.

7.    Successors and Assigns.
(a)
The Employer may assign this Agreement to any subsidiary or corporate affiliate,
or to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business or assets
of the Employer. This Agreement shall inure to the benefit of the Employer and
permitted successors and assigns.

(b)
No Assignment by the Employee. The Employee may not assign this Agreement or any
part hereof. Any purported assignment by the Employee shall be null and void
from the initial date of purported assignment.

8.
Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of Pennsylvania without regard to conflicts-of-law
principles.

9.
Injunctive Relief and Attorney’s Fees. Employee agrees that in the event
Employee breaches this Agreement, the Company will be irreparably harmed and
entitled to an injunction restraining any further breach, in addition to any
other rights to which it is entitled. Further, Employee will be responsible for
all attorneys’ fees, costs and expenses incurred by the Company to enforce this
Agreement in the event that the Employee breaches the Agreement. Additionally,
any time periods for restrictions set forth in Paragraph 2 above will be
extended by an amount of time equal to the duration of any time period during
which Employee is in violation of this Agreement.

10.
Entire Agreement. Unless specifically provided herein, this Agreement contains
all the understandings and representations between the Employee and the Employer
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.

11.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by a duly authorized officer of the Employer (other
than the Employee). No waiver by either of the Parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the Parties in exercising any
right, power, or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right,
power, or privilege.

12.
Severability. If any portion of this Agreement shall be held unenforceable, the
parties agree that a court of competent jurisdiction may modify the Agreement
(by adding or removing language) or sever unenforceable provisions in order to
render this Agreement enforceable to the fullest extent permitted by law.

13.
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.






EXHIBIT D


Additional Terms and Conditions of the
United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Performance Cash Award Grant Agreement


-10-



--------------------------------------------------------------------------------






TERMS AND CONDITIONS


This Exhibit D includes additional terms and conditions that govern the
Performance Cash Award granted to the Participant under the Plan if he or she
works or resides in one of the countries listed below. If the Participant is a
citizen or resident of a country other than that in which the Participant is
currently working or transfers employment to another country after the
Performance Cash Award is granted, the Corporation shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to the Participant. Certain capitalized terms used but not defined in
this Exhibit D have the meanings set forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Exhibit D also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the laws in effect in the
applicable countries as of January 2020. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information in this Exhibit D as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that the Participant
vests in the Performance Cash Award or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than
that in which the Participant is currently working or transfers employment to
another country after the Performance Cash Award is granted, the information
contained herein may not be applicable.


SLOVAK REPUBLIC


NOTIFICATIONS


Foreign Assets Reporting Information. If the Participant permanently resides in
the Slovak Republic and, apart from being employed, carries on business
activities as an independent entrepreneur (in Slovakian, podnikatel), the
Participant will be obligated to report his or her foreign assets (including any
cash acquired under the Plan) to the National Bank of Slovakia if the value of
the foreign assets exceeds €2,000,000. These reports must be submitted on a
monthly basis by the 15th day of the respective calendar month, as well as on a
quarterly basis by the 15th day of the calendar month following the respective
calendar quarter, using notification form DEV (NBS) 1-12, which may be found at
the National Bank of Slovakia's website at www.nbs.sk.


Furthermore, if the above preconditions are met (i.e., permanent residence in
the Slovak Republic and entrepreneurial activities in addition to the
employment), the Participant will be obliged to report certain additional
information under Section 34b of Act No. 566/1992 Coll. on National Bank of
Slovakia as amended. This information is mostly of general nature and contains
personal identification data of the Participant - place and date of birth, birth
certificate number, academic degree, etc., as well as telephone and fax number
and e-mail address of the Participant, if any.


Securities Disclaimer. The grant of the Performance Cash Award is exempt from
the requirement to publish a prospectus under the EU Prospectus Regulation as
implemented in the Slovak Republic.
Personal Data Protection. The national identification number (in Slovak: rodné
číslo) may be used for identification of the Participant only if required to
achieve the determined purpose of processing. It is forbidden to make the
national identification number public; the only exception is when the data
subject made the national identification number public by itself.


UNITED KINGDOM


NOTIFICATIONS


Securities Disclosure. The grant of the Performance Cash Award is exempt from
the requirement to publish a prospectus under the EU Prospectus Regulation as
implemented in the United Kingdom. The Agreement is not an approved prospectus
for the purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection with the Plan. The Plan and
the Performance Cash Award are exclusively available in the UK to bona fide
employees and former employees and any other UK subsidiary of the Corporation.


Taxation. The Performance Cash Award is not intended to be qualified for
purposes of taxation or National Insurance Contributions applicable in the
United Kingdom.


EUROPEAN UNION AND EUROPEAN ECONOMIC AREA


For Participants who reside in the European Union or the European Economic Area,
the following provisions replace the Data Privacy provisions in Section 14 of
the Agreement.


(a)    Data Collected and Purposes of Collection.  The Participant understands
that the Corporation, acting as controller, as well as the Employing Company,
may collect, to the extent permissible under applicable law, certain personal
information about the Participant, including name, home address and telephone
number, information necessary to process the Performance Cash Awards (e.g.,
mailing address for a check payment or bank account wire transfer information),
date of birth, social insurance number or other identification number, salary,
nationality, job title, employment location, any Shares or directorships held in
the Corporation (but only where needed for legal or tax compliance), any other
information necessary to process mandatory tax withholding and reporting,


-11-



--------------------------------------------------------------------------------




details of all Performance Cash Awards granted, canceled, vested, unvested or
outstanding in the Participant’s favor, and where applicable service termination
date and reason for termination  (all such personal information is referred to
as “Data”).  The Data is collected from the Participant, any Employing Company
and the Corporation, for the exclusive purpose of implementing, administering
and managing the Plan pursuant to the terms of this Agreement.  The legal basis
(that is, the legal justification) for processing the Data is to perform this
Agreement.  The Data must be provided in order for the Participant to
participate in the Plan and for the parties to this Agreement to perform their
respective obligations thereunder.  If the Participant does not provide Data, he
or she will not be able to participate in the Plan and become a party to this
Agreement.


(b)    Transfers and Retention of Data.  The Participant acknowledges and
understands that the Employing Company will transfer Data to the Corporation for
purposes of plan administration. The Employing Company and the Corporation may
also transfer the Participant’s Data to other service providers (such as
accounting firms, payroll processing firms or tax firms), as may be selected by
the Corporation in the future, to assist the Corporation with the
implementation, administration and management of this Agreement.  The
Participant understands that the recipients of the Data may be located in the
United States, a country that does not benefit from an adequacy decision issued
by the European Commission and is not listed by the Swiss supervisory authority
as a country with adequate data protection legislation.  Where a recipient is
located in a country that does not benefit from an adequacy decision or adequacy
listing, the transfer of the Data to that recipient will be made pursuant to
European Commission-approved standard contractual clauses when required by
applicable law, a copy of which may be obtained by contacting
dataprotection@sk.uss.com or complianceofficer@uss.com.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s rights and obligations under this
Agreement, and for the duration of the relevant statutes of limitations, which
may be longer than the term of this Agreement.


(c)    The Participant’s Rights in Respect of Data. The Corporation will take
steps in accordance with applicable legislation to keep Data accurate, complete
and up-to-date.  The Participant is entitled to have any inadequate, incomplete
or incorrect Data corrected (that is, rectified).  The Participant also has the
right to request access to his or her Data as well as additional information
about the processing of that Data.  Further, the Participant is entitled to
object to the processing of Data or have the Participant’s Data erased, under
certain circumstances.  As from May 25, 2018, and subject to conditions set
forth in applicable law, the Participant also is entitled to (i) restrict the
processing of his or her Data so that it is stored but not actively processed
(e.g., while the Corporation assesses whether the Participant is entitled to
have Data erased) and (ii) receive a copy of the Data provided pursuant to this
Agreement or generated by the Participant, in a common machine-readable format. 
To exercise his or her rights, the Participant may contact the local human
resources representative.  The Participant may also contact the relevant data
protection supervisory authority, as he or she has the right to lodge a
complaint.  The data protection officer may be contacted at
dataprotection@sk.uss.com.


-12-

